DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 15 December 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Probst (DE 3624503; “Probst”) in view of Bae et al. (US 2009/0281252; “Bae”) and Lawrey et al. (US 2008/0139774; “Lawrey”). A machine translation of Probst provided herein and the citations of the prior art in this rejection refer to the machine translation.
Regarding claim 1, Probst teaches a valve for a bicycle hose (i.e., for an inflatable flexible tube) (pg. 1, para. 1), which reads on the limitations of a valve for an inflatable flexible tube section recited in claim 1. The valve comprises a shaft tube (12) and a disk base (11) (pg. 3, para. 1), which reads on the limitations of a tubular shaft and a valve base recited in claim 1. The shaft tube and the disk base are connected, wherein the shaft tube is molecularly bonded (i.e., i.e., an inflatable tube section with an aperture), wherein the valve parts are tightly abutting to prevent the outflow of air (pg. 3, para. 4, pg. 4, para. 4, Fig. 3), which reads on the limitation of an inflatable flexible tube section comprises an aperture, connected adhesively around the aperture and around the entire periphery to the valve base of the valve, in such a way that the connection between an internal space of the inflatable flexible tube section and an internal space of the tubular shaft is sealed off from the environment recited in claim 1. 

    PNG
    media_image1.png
    541
    577
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    519
    media_image2.png
    Greyscale

Figures 1 and 3 of Probst illustrating a valve
Probst further teaches the disk base comprises a SantopreneTM 101-64 (i.e., a thermoplastic polyolefin elastomer) and the shaft tube comprises a SantopreneTM 103-50 (i.e., a thermoplastic polyolefin elastomer), wherein the disk base has a softer material than the shaft tube (pg. 3, paras. 5 and 7). 

Probst is silent regarding the disk base (11), the shaft tube (12), and the integrally connected bicycle tube (44) comprising a thermoplastic polyurethane. 
Bae discloses a thermoplastic elastomer-resin alloy composition comprising at least one thermoplastic urethane elastomers (i.e., TPU) and/or thermoplastic olefin elastomer (i.e., TPO) in amounts of 1 to 99%, and 1 to 99% of a resin ([0012-0013, 0017]). Bae also discloses the thermoplastic elastomer alone has weak mechanical strength (i.e., rigidity) ([0005]). The alloy composition has, inter alia, rigidity, impact resistance, water resistance, durability, and abrasion resistance ([0003]). The thermoplastic elastomer content increases the elongation, thus improves elasticity; the resin content increases the hardness, tensile strength and tear strength increase, thus improving the rigidity and abrasion resistance ([0050]). Additionally, Table 1 provides examples of alloy compositions comprising a shore hardness between 40 D and 80 D, wherein comparative example 2 is made from only TPU and has a shore hardness of 40 D ([0048-0049], Table 1).
Probst and Bae are both directed towards thermoplastic elastomers utilized for hose tubes. Bae discloses the alloy composition can be used for hose tubes or sporting goods (Bae [0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a TPU and a resin with the thermoplastic polyolefin (TPO) of Probst to form an alloy composition having TPU and TPO as taught by Bae to form the disk base (11), the shaft tube (12), and the bicycle tube (44) of Probst motivated by the expectation of achieving improved rigidity, impact resistance, water resistance, durability, abrasion resistance, and elasticity (Bae [0003, 0038, 0050]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a TPU having a shore hardness of 40 D to 80 D for the shaft tube of Probst in view of Bae as taught by 
As such, the valve of Probst in view of Bae comprises a TPU, wherein the shaft tube,  disk base, and the bicycle tube comprise a TPU, which reads on the limitations of the tubular shaft, the valve base, and the inflatable flexible tube section comprise a thermoplastic polyurethane recited in claim 1. The shaft tube of Probst in view of Bae comprises a TPU having a shore hardness of 40 D to 80 D ([0048-0049], Table 1), which is completely within the claimed range, and therefore anticipates the limitation of the tubular shaft comprises a thermoplastic polyurethane having a shore hardness in the range from 70 A to 95 D recited in claim 1 (see MPEP 2131.03).

Probst in view of Bae is silent regarding the disk base (11) comprising a thermoplastic polyurethane that is a reaction product of (a) isocyanates with (b) compounds reactive towards isocyanates that has a Mn of 0.5 to 100 x 103 g/mol and a shore hardness in the range of 70 A to 90 A.
Lawrey discloses a thermoplastic polyurethane elastomer (TPU) having a hardness of 45 to 80 Shore A, wherein the TPU does not harden substantially after exposure to cold temperatures, has good mechanical properties, and is easy to release from a mold ([0001, 0011]). The TPU is prepared by reacting polyester polyol and diisocyanate, wherein the polyester polyol has a number-average molecular weight (Mn) of about 800 to 5,000, and the diisocyanate can be hexamethylene-diisocyanate ([0017, 0024, 0034-0037]). 
Probst in view of Bae, and Lawrey are both directed towards thermoplastic elastomers utilized for tubular structures. Lawrey discloses the TPU is used for sealing components and 
As such, the disk base of Probst in view of Bae and Lawrey comprises a TPU is formed from reacting hexamethylene-diisocyanate and polyester polyol, and has a shore hardness of 45A to 80A, which overlaps, and therefore renders obvious, the limitations of the valve base comprises a TPU is a reaction product of (a) isocyanates with (b) compounds reactive towards isocyanates, and has a Mn of 0.5 to 100 x 103 g/mol and a shore hardness of 70 A to 90A recited in claim 1. It is noted that the TPU of Probst in view of Bae and Lawrey utilizes components (a) and (b) that are similar to the components (a) and (b) disclosed by Applicant, and therefore reads on the limitation of the Mn recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. It is noted that the 

Regarding claim 5, Probst further teaches that the shaft tube is enclosed by the disk base (pg. 3, paras. 1 and 2, Fig. 1), therefore, the disk base of Probst in view of Bae and Lawrey reads on the limitation of the valve base encloses the tubular shaft recited in claim 5. The valve base 

    PNG
    media_image3.png
    453
    459
    media_image3.png
    Greyscale

Figure 1 of Probst illustrating a valve

Regarding claim 6, Probst further teaches that the base protrudes in a radial direction with a length d of 27 mm that is more than half the length of the diameter of the shaft (i.e., 4.2 mm) (pg. 3, paras. 1 and 2, Fig. 1), which anticipates and reads on the limitations of the valve base protrudes beyond an exterior edge of the tubular shaft in each radial direction at the end of the tubular shaft to an extent that corresponds at least to half of the diameter of the tubular shaft at its lower end recited in claim 6 (see MPEP 2131.03).

Regarding claim 13, as described above, Probst in view of Bae and Lawrey teaches the disk base comprises a TPU produced from a reaction of (a) isocyanates and (b) polyester polyols, and having a Mn of 0.5 to 100 x 103
Lawrey further teaches the TPU can have chain extenders with a molecular weight of about 60 to 400 (i.e., g/mol) ([0027]). As such, the TPU of Probst in view of Bae and Lawrey comprises hexamethylene-diisocyanate, polyester polyol, and a chain extender with 60 to 400 g/mol, which overlaps, and therefore renders obvious, the limitations of the valve base comprises a TPU that is a reaction product of (a) isocyanates with (b) compounds reactive towards isocyanates having a Mn of 0.5 to 100 x 103 g/mol, and a (c) chain extenders with a molar mass from 0.05 to 0.499 x 103 g/mol recited in claim 13. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Response to Arguments
Claim Rejections under 35 U.S.C. 103(a) over Probst (DE 3624503) in view of Bae et al. (US 2009/0281252), and Lawrey et al. (US 2008/0139774).
Due to the claim amendments, Applicant’s arguments with respect to claims 1, 5, and 6 have been considered, but upon further search and consideration a new grounds of rejection has been set forth above which was necessitated by the present claim amendments.

Applicant’s arguments filed 13 March 2021 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1),
However, Probst teaches rubber-rubber valves for bicycle air hoses (Probst pg. 1, para. 1 and 2). Bae discloses thermoplastic elastomer-resin alloy compositions useful for applications such as sporting goods, sealers, and various hose tubes (Bae [0038]). Lawrey discloses TPU’s used for sealing components and hoses ([0039]). It is noted that the valve of Probst in view of Bae and Lawrey is directed towards elastomers used for various applications including inflatable hoses and sealing components, and is capable of being used for an inflatable tube valve. Therefore, one of ordinary skill in the art would reasonably understand that a TPU elastomer alloy has sufficient air barrier property suited for an inflatable tire system. 
Furthermore, one of ordinary skill in the art would fully understand that Probst’s materials should only be modified with Bae and Lawrey in a manner that retains the operability of Probsts’s valve components for their intended function as an inflatable bicycle air hose. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 7 and 8 of the remarks, Applicant asserts that Lawrey does not disclose an air barrier property that leads to a durable and airtight connection between the shaft and valve base. 
However, as described above, the valve of Probst in view of Bae and Lawrey comprises a shaft and valve base comprising similar TPU components disclosed can claimed by Applicant. Therefore, the valve of Probst in view of Bae and Lawrey can be identical or substantially identical to the valve claimed and disclosed by Applicant in terms of the TPU of the shaft and valve base. 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the TPU of the shaft and valve base of Probst in view of Bae and Lawrey comprises prima facie case of either anticipation or obviousness has been established. 
Furthermore, Probst teaches the valve parts are tightly abutting to prevent the outflow of air (pg. 3, para. 4, pg. 4, para. 4, Fig. 3). Thus, one of ordinary skill in the art would reasonably understand that the valve should be durable and maintain air. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on page 8 of the remarks, Applicant asserts that Probst does not appear to teach anything regarding the preferred material for the shaft portion of the valve system or advantages of choosing a specific thermoplastic material in combination with the TPU of the flexible tube. 
However, Probst teaches the disk base (11) of the valve is integrally connected with part of a bicycle tube (44) as demonstrated in Figure 3, wherein the valve parts are tightly abutting to prevent the outflow of air (Probst pg. 3, para. 4, pg. 4, para. 4, Fig. 3). Additionally, the disk base (11) should be formed of a thermoplastic that is softer than the shaft tube (12) (Probst pg. 3, paras. 5-6). Therefore, Probst provides a teaching, suggestion, and motivation for the materials of the shaft tube and disk base, where one of ordinary skill in the art would readily seek out and apply the teachings of Bae and Lawrey within the requirements set forth by Probst to establish a prima facie case of obviousness over the claimed invention. As such, Applicant’s argument is not found persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782